Citation Nr: 0713861	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  99-14 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
disability, pursuant to 38 U.S.C.§ 1117.

2.  Entitlement to service connection for respiratory 
problems (claimed as sinusitis and/or rhinitis), to include 
as due to undiagnosed illness or other qualifying disability, 
pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for skin rash, to 
include as due to undiagnosed illness or other qualifying 
disability, pursuant to 38 U.S.C.§ 1117.

4.  Entitlement to service connection for right elbow pain 
and numbness, to include as due to undiagnosed illness or 
other qualifying disability, pursuant to 38 U.S.C.§ 1117.

5.  Entitlement to service connection for body aches and 
joint pain, to include as due to undiagnosed illness or other 
qualifying disability, pursuant to 38 U.S.C.§ 1117.

6.  Entitlement to service connection for sleep impairment, 
to include as due to undiagnosed illness or other qualifying 
disability, pursuant to 38 U.S.C.§ 1117.

7.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness or other qualifying disability, 
pursuant to 38 U.S.C.§ 1117.

8.  Entitlement to service connection for night sweats, to 
include as due to undiagnosed illness or other qualifying 
disability, pursuant to 38 U.S.C.§ 1117.

9.  Entitlement to service connection for memory loss, to 
include as due to undiagnosed illness or other qualifying 
disability, pursuant to 38 U.S.C.§ 1117.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
March 1981, from November 1990 to June 1991, and from 
December 2003 to March 2005.  Service personnel records also 
reflect that the veteran served in the Southwest Asia Theater 
of Operations during the Persian Gulf War from January to May 
1991.

This appeal arises from a March 1999 rating decision that 
denied the veteran's claims for service connection for 
migraine headaches, allergic rhinitis, tinea versicolor, 
right elbow pain and numbness, body aches and joint pain, 
each on a direct basis and as due to chronic disability 
resulting from undiagnosed illness (associated with Persian 
Gulf service).  The RO also denied service connection for 
PTSD (claimed as a sleep disorder, fatigue, night sweats, and 
memory loss).  

The veteran filed a notice of disagreement (NOD) in April 
1999 and the RO issued a statement of the case (SOC) in May 
1999.  The veteran filed a substantive appeal (via a VA Form 
9 Appeal to the Board of Veterans' Appeals) in May 1999.  

In November 2000, the Board remanded these matters to the RO 
for further evidentiary development.  In the remand, the 
Board characterized the claims for service connection for 
sleep impairment, fatigue, night sweats, and memory loss as 
individual claims separate and distinct from the claim for 
service connection for PTSD.  The RO followed suit in a 
November 2002 supplemental SOC (SSOC), which reflects the 
RO's continued denial of the claims.

In March 2003, the Board undertook additional development of 
the claims on appeal pursuant to the provisions of 38 C.F.R. 
§ 19.9 (2002) and Board procedures then in effect.  The 
veteran was notified of that development by letter of April 
2003.  In August 2003, the Board remanded the matters of 
service connection for headaches, respiratory problems 
(claimed as sinusitis and/or rhinitis), skin rash, right 
elbow pain and numbness, body aches and joint pain, sleep 
impairment, fatigue, night sweats, and memory loss to the RO 
via the Appeals Management Center (AMC) for completion of the 
actions requested.  At that time, it was noted that the 
provisions of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
had been held to be invalid.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003). 

In an August 2006 rating decision, the RO granted service 
connection for allergic rhinitis, PTSD, left knee 
degenerative joint disease, right knee degenerative joint 
disease, right shoulder strain, left shoulder strain, and 
lumbosacral strain.  The RO also indicated that service 
connection for sinusitis remained denied.  As the claims for 
service connection for PTSD and for allergic rhinitis on 
appeal have been resolved, the claims remaining on appeal are 
set forth above.  

Thereafter, in a January 2007 SSOC, the AMC continued the 
denial of the claims for service connection for headaches, 
respiratory problems (claimed as sinusitis and/or rhinitis), 
skin rash, right elbow pain, body aches and joint pain, sleep 
impairment, fatigue, night sweats, and memory loss.  The AMC 
then returned the matters to the Board for further appellate 
consideration.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
when further action, on his part, is required.

As a final preliminary matter, the Board notes that 
adjudication of claims for service connection for an eye 
condition, for erectile dysfunction, and for bilateral 
hearing loss was deferred in the RO's August 2006 rating 
decision.  These claims are referred to the RO for proper 
action. 


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
these claims.

The Board is unable to adjudicate the matters currently on 
appeal because it does not have the veteran's complete 
record.  In the August 2006 rating decision of record, the RO 
addressed and considered a number of documents that are not 
currently part of the record, including service medical 
records dated from December 2003 to March 2005 and VA 
examination reports dated on June 24, 2006, July 8, 2006, and 
August 8, 2006.

The Board also points out that, as veteran's complete record 
is not now before the Board, it is impossible for the Board 
to determine whether the RO complied with the instructions 
contained in the August 2003 remand.  The Board emphasizes 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While the matters are on remand, to ensure that all other due 
process requirements are met, the RO should also give the 
veteran another opportunity to provide information and/or 
evidence pertinent to the claims on appeal, explaining that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (b)(1)(West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3)) (West Supp. 2006) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year notice period).  The RO 
should also invite the veteran to submit all pertinent 
evidence in his possession.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006). 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  
Adjudication of each claim should continue to include 
consideration of entitlement to service connection pursuant 
the provisions of 38 U.S.C.A. § 1117, as well as on a direct 
basis.

In view of the foregoing, these matters are hereby REMANDED 
to the RO, via the AMC, for the following actions:

1.  The RO should undertake appropriate 
action to associate service medical 
records dated from December 2003 to March 
2005, VA examination reports dated on 
June 24, 2006, July 8, 2006, and August 
8, 2006, and any additional evidence 
pertinent to the matters on appeal with 
the veteran's claims file.

2.  The RO should furnish to the veteran 
a letter requesting that he provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for 
headaches, respiratory problems, skin 
rash, right elbow pain, body aches and 
joint pain, sleep impairment, fatigue, 
night sweats, and memory loss on appeal.  

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  
The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken. 

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for headaches, 
respiratory problems, skin rash, right 
elbow pain, body aches and joint pain, 
sleep impairment, fatigue, night sweats, 
and memory loss on appeal, in light of 
all pertinent evidence and legal 
authority.  Adjudication of each to 
service connection of each claim should 
continue to include consideration, 
pursuant the provisions of 38 U.S.C.A. 
§ 1117, as well as on a direct basis.

6.  If any the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC that includes clear reasons and bases 
for all determinations, and afford him 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


